Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-24, in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden to the Examiner to examine all of the disclosed species.  This is found persuasive and the requirement for restriction is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement filed 18 December 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the Non-Patent Literature provided therein does not have a date assigned.  It has been placed in the application file, but the lined-through entries referred to therein have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Figures 1A, 1B, and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (US 8,328,381).
Regarding claim 13, Dixon et al. discloses a power drive tool 20 comprising: a tool body 22; a tool head portion 34 extending from the tool body, the tool head portion defining an axially accessible tool opening 39, the tool head portion including a cylindrical wall 28 concentrically and rotatably supported in the tool opening; at least one light 58 directed to emit light toward the tool opening (the light ring 38, which comprises the LED lights 58, is located in recess 39 of collar 34 behind lens cover 40, and therefore will emit light toward the recess).
Regarding claim 14, Dixon et al. discloses wherein the at least one light 58 is provided on the tool head portion 34.
Regarding claim 15, Dixon et al. discloses wherein the at least one light 58 is positioned at least partially around the tool opening 39.
Regarding claim 16, Dixon et al. discloses wherein the at least one light 58 is provided on the tool body 22 (the lights 58 are connected to tool body 22, see figure 9).

Allowable Subject Matter
Claims 1-12 are allowed.   Claim 1 is the independent claim.
Claims 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is U.S. Patent 9,095,917 to Patil et al., which discloses a power drive tool 300 comprising: a tool body 310; a tool head portion (left side in figure 3) extending from the tool body, the tool head portion defining an axially accessible tool opening (see figure 3), the tool head portion including a cylindrical wall 220 concentrically and rotatably supported in the tool opening; at least one threading pawl 230 radially positionable to extend into the tool opening; a drive ring 270 rotatably mounted on the tool head portion, the drive ring engaged with the at least one threading pawl and rotatably positionable between (i) a first position in which the at least one threading pawl extends into the tool opening, and (ii) a second position in which the at least one threading pawl is retracted from extending into the tool opening.
Suffice it to say, the patent to Patil et al. does not disclose “at least one release pawl radially positionable to extend into the tool opening”, “the drive ring engaged with … the at least one release pawl”, or “a second position in which … the at least one release pawl extends into the tool opening” as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Patil et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        30 August 2022